PROMISSORY NOTE

THE TRANSFER OF THIS SECURITY IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN. THIS
SECURITY HAS BEEN ISSUED IN RELIANCE UPON THE REPRESENTATION OF HOLDER THAT IT
HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARDS THE RESALE
OR OTHER DISTRIBUTION THEREOF. THIS SECURITY AND THE SECURITIES ISSUABLE UPON
EXERCISE OR CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

July 25, 2012

$_________

Irvine, California



 

1. Principal. For value received, Quantum Fuel Systems Technologies Worldwide,
Inc., a Delaware corporation ("Company"), hereby promises to pay to the order of
___________ ("Payee"), whose address is as set forth below, or such other
address as the holder of this Bridge Note (this "Note") may designate in
writing, the principal sum of $_________. This Note is part of an offering of
promissory notes and associated warrants being made by the Company (the
"Offering") and the other purchasers of Notes in such Offering are referred to
as the "Other Payees" and all the Notes issued in such Offering, including this
Note are referred to as the "Notes".

2. Interest; Subordination.

(i) This Note shall bear interest at a rate per annum of 12% of the original
principal value of this Note, which interest shall accrue and be payable
quarterly in arrears on October 1, January 1, April 1, and July 1; provided,
however, in the event that an Event of Default occurs, the interest rate shall
be 18% per annum.

(ii) This Note is subordinated in all respects to the outstanding debt now or
hereafter owed by the Company to its senior secured lender. If request by the
Company's senior secured lender, Payee agrees to promptly execute a
subordination agreement containing customary terms and conditions.

3. Maturity. Subject to the conversion provision set forth in Section 4 hereof,
the principal of this Note shall be due and payable in full on October 25, 2013.

4. Prepayment. All payments shall be made in lawful money of the United States
of America at the principal office of the Company, or at such other place as the
Payee hereof may from time to time designate in writing to the Company. The
Company shall have the right at any time, and from time to time, to prepay in
cash all or any portion of the principal hereof at any time prior to maturity.

5. Default. The Payee shall have the right upon the occurrence of any of the
following events to declare an event of default and elect to accelerate the
amount owing hereunder (individually, an "Event of Default" and collectively,
"Events of Default"):

 i.   the termination of existence of the Company, whether by dissolution or
      otherwise, or the appointment of a receiver or custodian for the Company
      or any part of its property if such appointment is not terminated or
      dismissed within thirty (30) days;
 ii.  the institution against the Company of any proceedings under the United
      States Bankruptcy Code or any other federal or state bankruptcy,
      reorganization, receivership or other similar law affecting the rights of
      creditors generally, which proceeding is not dismissed within sixty (60)
      days of filing;
 iii. the commencement by the Company of any voluntary proceedings under the
      United States Bankruptcy Code or any other federal or state bankruptcy,
      reorganization, receivership or other similar law affecting the rights of
      creditors generally;
 iv.  the failure to pay interest on the Note in accordance with Section 2
      hereunder within three (3) business days of when due;
 v.   a payment default on any of the Notes held by the Other Payees; or

(v) an assignment by the Company for the benefit of its creditors or an
admission in writing by the Company of its inability to pay its debts as they
become due.

6. Cumulative Rights. No delay on the part of Payee in the exercise of any power
or right under this Note shall operate as a waiver thereof, nor shall a single
or partial exercise of any other power or right. Enforcement by the Payee of any
right or remedy for the payment hereof shall not constitute any election by the
Payee of remedies so as to preclude the exercise of any other remedy available
to the Payee.

7. Waivers. Except as otherwise set forth in this Note, the Company, for itself
and its legal representatives, successors and assigns, expressly waives
presentment, protest, demand, notice of dishonor, notice of nonpayment, notice
of maturity, notice of protest, presentment for the purpose of accelerating
maturity, and diligence in collection.

8. Modifications in Writing. No waiver or modification of any of the terms or
provisions of this Note shall be valid or binding unless set forth in a writing
signed by the Company and Payee, and then only to the extent therein
specifically set forth.

9. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed facsimile if sent during the normal
business hours of the recipient, if not, then on the next business day; (iii)
one (1) business day after deposit with a nationally recognized overnight
courier designating next business day delivery; or (iv) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid. All communications shall be sent to the address or facsimile
number as set forth on the signature page hereof or at such other address as
such party may designate by ten (10) days' advance written notice to the other
parties.

10. Entire Agreement; Severability. This Note constitutes the full and entire
understanding, promise and agreement between the Company and Payee with respect
to the subject matter hereof, and it supersedes, merges and renders void every
other prior written and/or oral understanding, promise or agreement between the
Company and Payee. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note, the balance of the Note shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms, and the parties
shall use good faith to negotiate a substitute, valid and enforceable provision
that replaces the excluded provision and that most nearly effects the parties'
intent in entering into this Note.

THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

11. Governing Law. This Note is being executed and delivered and is intended to
be performed, in the State of Delaware, and the laws of such state shall govern
the construction, validity, enforcement and interpretation hereof, except to the
extent federal laws otherwise govern the validity, construction, enforcement and
interpretation hereof.

12. Headings. The headings of the paragraphs of this Note are inserted for
convenience only and shall not be deemed to constitute a part hereof.

13. Successors and Assigns. All of the promises and agreements in this Note
contained by or on behalf of the Company shall bind its successors and assigns,
whether so expressed or not; provided, however, that the Company may not,
without the prior written consent of Payee, assign any rights, duties, or
obligations under this Note.

14. Counterparts. This instrument may be executed in counterparts and delivered
by facsimile, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

15. Rights Upon a Change in Control. All of the principal and interest under the
Notes then outstanding shall automatically become immediately due and payable
upon the consummation of a Change of Control of the Company prior to the
Maturity Date. "Change of Control" means any Fundamental Transaction other than
(A) a consolidation or merger with or into another person or entity in which the
beneficial owners of the Company's then outstanding voting securities
immediately prior to such transaction beneficially own securities representing
fifty percent (50%) or more of the aggregate voting power of then outstanding
voting securities of the resulting or acquiring corporation (or any parent
thereof), or their equivalent if other than a corporation, in such transaction,
or (B) pursuant to a migratory merger effected solely for the purpose of
changing the jurisdiction of incorporation of the Company. "Fundamental
Transaction" means (1) that the Company shall, directly or indirectly, in one or
more related transactions, (a) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another person or entity, or (b) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another person or entity, or (c) be the
subject of a purchase, tender or exchange offer that is accepted by the holders
of more than the 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the person or persons making or party to, or
associated or affiliated with the persons making or party to, such purchase,
tender or exchange offer), or (d) consummate a stock purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another person or
entity whereby such other person or entity (or parent of such other person or
entity) acquires more than the 50% of the outstanding shares of Common Stock
(not including any shares of Common Stock held by the other person or entity (or
other persons or entities) making or party to, or associated or affiliated with
the other persons or entities making or party to, such stock purchase agreement
or other business combination), or (2) a termination of trading.

 

 

[Signatures appear on the following page.]

IN WITNESS WHEREOF

, the Company has caused this instrument to be duly executed as of the date
first set forth above.



 

COMPANY:

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.

 

By: /s/ Bradley J. Timon

Name: Bradley J. Timon

Its: Chief Financial Officer

ACKNOWLEDGED AND AGREED

:

PAYEE: ___________________

Acknowledgement contained in the Omnibus Signature Page in the Subscription
Agreement

Signature:___/s/ Payee__________________________

 

 

 

 